DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Receipt of the Information Disclosure Statements filed on January 27, 2021; July 30, 2021; December 16, 2021; and march 25, 2022 is acknowledged. Signed copies are attached to this office action. 

Claim Objections
Claim 11 is objected to because of the following informalities:  
Regarding claim 11, a space is needed between “a” and “diluent” in line 19.  Appropriate correction is required.

Examiners Note
 	The claims are replete with Trademarks, as noted below, and contingent limitations. Applicant is requested to thoroughly review the claims to ensure they properly identify the components of the composition and provide proper antecedent basis and written description. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites the granule includes accessories. The term is not art recognized nor does the specification disclose examples of what accessories are. Applicant has not provided adequate written description for what types of components would be considered accessories.
Regarding claim 16, the claim recites “the disintegrating agent in the pharmaceutical composition is 0 wt.% to 5 wt.% excluding 0 wt.% or 3 wt.% to5 wt.%”, however, after reviewing the specification in paragraph 0026, the disintegrating agent is present from 0 wt.% to 5 wt.%, but not 0 wt.%, and preferably 3 wt.% to 5wt%, thereby teaching the preferred range is 3 wt.% to 5 wt.% and not the excluded range.  Applicant does not have written description for excluding the range of 3 wt.% to 5 wt.% as recited in the instant claim, for example.  The recitation of the antistatic agent ranges recited in paragraph 0029, the lubricant ranges recited in paragraph 0031, and the diluent ranges recited in paragraph 0034,  additionally do not support the exclusions in the instant claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-20, the claim language used is regarded as being indefinite in that it fails to point out what is included or excluded by the claim language.  These claims are omnibus type claims.
Regarding claim 3, the claim recites the compoisition “further comprises a hydrophilic polymer…” and “when the pharmaceutical ingredient comprises a hydrophilic polymer”, therefore, it is unclear whether a hydrophilic polymer required or not.  Clarification is requested. 
 Regarding claims 6, 8, 14, 17, and 19, the claim contains the trademark/trade names Soluplus, Kollipher P407, and Kollipher P188.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer and polyethoxylated castor oils, accordingly, the identification/description is indefinite.
Regarding claims 10 and 18, the claim recites “the pharmaceutical composition exists in the form of a powder, pellets, granules, or tablets, the amphiphilic polymer in the pharmaceutical composition exists in two existence forms simultaneously, the first existence form is that the amphiphilic polymer and the active ingredient form a solid dispersion, and the second existence form is that the amphiphilic polymer exists in a form of solid granules”.  It is unclear what the “existence” actually is. Clarification is requested.  
Regarding claim 11, it is unclear how a solid dabigatran etexilate granule can comprise 40-58% of the amphiphilic polymer; 0-55% of a hydrophilic polymer; 0-55% of a diluent; 5-20% of a disintegrating agents, 0-5% of an antistatic agent, and 0-2% of a lubricant, however, the granule does not comprise dabigatran etexilate. 
Regarding claim 12, the claim recites the solid granule comprises accessories.  Accessories is not an art recognized term in pharmaceutical dosage formulation. Clarification is requested. 
Claim 15 contains the trademark/trade name Kolliphor P188, Kolliphor P407, Kollidon VA64, Klucel EF, HPMC E5, HPMC VLV, and Eudragit L100.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polyoxyethylene-polyoxypropylene glycol block copolymer, vinylpyrrolidone-vinyl acetate copolymer, hydroxypropyl cellulose, hydroxypropyl methyl cellulose and copolymers of methyl acrylate, accordingly, the identification/description is indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, from which 2 depends, recites the active pharmaceutical ingredient is dabigatran etexilate or dabigatran etexilate mesylate.  
Claim 2 recites “wherein the active pharmaceutical ingredient is dabigatran etexilate or dabigatran etexilate mesylate”. Alternatives are additionally recited as “and/or” recitation. Therefore, at least the alternative reciting the particular active agent is not further limiting claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 13-14, 16-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dou et al. (CN 106880845; cited on IDS dated January 27, 2021), evidenced by Kendre et al. (Effect of polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer on bio adhesion and release rate property of eplerenone pellets, Drug Development and Industrial Pharmacy, 43:5, 751-761; published online 25 Aug 2016).  
Dou discloses a dabigatran etexilate enteric coating preparation comprising a 1:1 to 1:4 ratio of dabigatran etexilate:Solupus (claim 1). It is noted that Soluplus is polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer, as evidenced by Kendre et al. (Effect of polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer on bio adhesion and release rate property of eplerenone pellets, Drug Development and Industrial Pharmacy, 43:5, 751-761; published online 25 Aug 2016).  
Regarding claim 2, as noted above, Dou discloses dabigatran etexilate (claim 1). 
Regarding claims 3 and 5, Dou discloses the use of low substituted hydroxypropyl cellulose (claim 1).  According to claim 2, the preparation comprises:
360 parts of dabigatran etexilate with Solupus in a 1:1 to 1:4 ratio dispersion; 
50 parts of low substituted hydroxypropyl cellulose; 
50 parts  of crospovidone;
5 parts of microcrystalline cellulose; and 
4 parts of micro powder silica gel; which is 
77% dabigatran etexilate dispersion (approx. 38.5% active agent and 38.5% Soluplus); and 10% low substituted hydroxypropyl cellulose.  
Regarding claim 4, as noted above, the preparation comprises crospovidone, which is  disintegrant.  
Regarding claims 7-8, and 20, Dou discloses the dosage form can be in the form of a capsule, tablet or granule (claim 3).  Regarding the product by process limitations recited in the claim, Applicant’s attention is directed to MPEP 2113 I which discloses "[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since Dou discloses the dosage form can be in the form of a capsule, tablet, or granule, the limitations of claim 8 are no applicable. 
Regarding claim 9, the preparation disclosed in Dou are in the form in a solid dispersion (claim 1). 
Regarding claim 13,  Dou discloses preparation of the preparation of a solid dispersion, however, the preparation is not disclosed as having a core, therefore the limitations of the instant claims are not applicable. 
Regarding claim 14, as noted above, Dou discloses the use of Solupus. 
Regarding claim 16, as noted above, Dou discloses the use of crospovidone. 
Regarding claim 17, as noted above, Dou discloses the dosage form can be a capsule, tablet, or granule. Therefore, Dou does not disclose a powder or core. 
Dou, therefore, anticipates the rejected claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dou et al. (CN 106880845; cited on IDS dated January 27, 2021), evidenced by Kendre et al. (Effect of polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer on bio adhesion and release rate property of eplerenone pellets, Drug Development and Industrial Pharmacy, 43:5, 751-761; published online 25 Aug 2016)  in view of Lustig et al.(US 2011/0224441). 
The teachings of Dou are discussed above. 	Dou does not disclose the use of dabigatran etexilate mesylate. 
Lustig discloses the preparation of dabigatran etexilate mesylate to be used as an anticoagulant agent and for the treatment of thromboses, cardiovascular disease, and the like (paragraph 0001). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used the mesylate salt of dabigatran etexilate in order to provide increased stability and purity and transformed into a pharmaceutically acceptable salt. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Fu et al. (CN 105997868; abstract only)
Fu discloses nano mixed micelles comprising a carrier material of Soluplus and dabigatran etexilate (title).  It is noted that Soluplus is polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer, as evidenced by Kendre et al. (Effect of polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer on bio adhesion and release rate property of eplerenone pellets, Drug Development and Industrial Pharmacy, 43:5, 751-761; published online 25 Aug 2016).  Fu discloses the ratio of  Soluplus: dabigatran is 6:1 to 100:1.  This exceeds the claimed ratio of 0.23:1 to 3:1.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615